766 F.2d 909
56 A.F.T.R.2d 85-5690, 85-2 USTC  P 9587
Kermit and Betty UECKER, Ann Uecker, Jon and SheridanHansen, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 84-4500.
United States Court of Appeals,Fifth Circuit.
July 29, 1985.

Leeper & Leeper, Towner Leeper, El Paso, Tex., for petitioners.
Fred T. Goldberg, Jr., Chief Counsel, IRS, Glenn L. Archer, Jr., Asst. Atty. Gen., Tax Div., U.S. Dept. of Justice, Michael L. Paup, Chief, Appellate Sec., David English Carmack, Elaine F. Ferris, Washington, D.C., for respondent.
Appeals from the Decisions of the United States Tax Court.
Before CLARK, Chief Judge, RANDALL, and JOLLY, Circuit Judges.
PER CURIAM:


1
Without regard to the tax court's analysis of whether the federal grazing privileges are leases or licenses, the decision of the tax court, 81 T.C. 983, is affirmed on the basis of that court's analysis of 26 U.S.C. Sec. 178.  Section 178 does not permit the claimed deductions as to privileges or leases such as those involved here which the proof showed could be renewed indefinitely.


2
AFFIRMED.